Citation Nr: 1749427	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure in service.

2.  Entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service. 

3.  Entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1946 to September 1949, to December 1952 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Board reopened and remanded the claim for service connection for a heart disorder.  Additionally, the service connection claims for prostate cancer and a lung disability were remanded in January 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The claim for entitlement to service connection for prostate cancer is decided below.  The other issues of entitlement to service connection for heart and lung disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's prostate cancer did not have its clinical onset in service or manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include ionizing radiation exposure therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Prostate Cancer

The Veteran seeks service connection for prostate cancer as related to ionizing radiation he was exposed to during his lengthy period of service.

VA regulation provides for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has been diagnosed with prostate cancer.  The earliest medical records in the claims file supporting a diagnosis of prostate cancer are private medical reports dated January 1998.  These reports and tests indicated diagnoses of benign prostatic hypertrophy and well differentiated prostatic adenocarcinoma.  A November 2011 private treatment record noted ongoing treatment for prostate cancer as a chronic problem.

In regard to radiation exposure during service, the Veteran's military personnel records support that he participated in Operation Tumbler-Snapper, conducted at the Nevada Test Site in 1952.  Significantly, an August 2013 letter from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction indicated that maximum radiation dose estimates were higher than previous estimates.  An August 2013 correspondence noted during the Operation, the Veteran could have received an of external gamma dose of 16 rem, an external neutron dose of 0.5 rem, and internal committed dose to the prostate (alpha) of zero rem and an internal committed dose to the prostate (beta plus gamma) of 1 rem.

The Board notes the Veteran's August 2015 substantive appeal indicates that his prostate cancer is directly related to his time in service, including during Operation Tumbler-Snapper during 1952.  He stated the records support that he served during this operation and that the radiation exposure from such led to his current prostate cancer.  Additionally, he indicated that he visited Hiroshima twice from 1950 to 1952 and was exposed to radiated debris during these trips.

As noted, the claim came before the Board in January 2017 and was remanded for further development.  The Board found that referral to the Under Secretary for Benefits was required, followed by readjudication of the claim.  It noted under 38 C.F.R. § 3.311, in all claims in which it is established that the Veteran had a radiogenic disease, such as prostate cancer, within the specified time period and was exposed to ionizing radiation, referral to the Under Secretary for Benefits is required.  The Board indicated although the Defense Threat Reduction Agency (DTRA) provided a dose estimate, the RO had not obtained an opinion from the Under Secretary for Benefits.

Thus, such an opinion was obtained in May 2017.  The reviewer indicated the Veteran, as a confirmed participant in Operation Tumbler-Snapper, faced exposure which did not exceed external gamma dose of 16 rem, an external neutron dose of 0.5 rem, and internal committed dose to the prostate (alpha) of zero rem and an internal committed dose to the prostate (beta plus gamma) of 1 rem.  He noted the Veteran was 25 years old when first exposed to radiation.  The reviewer stated the Veteran's first diagnosis of prostate cancer was approximately 46 years after his first exposure, and also that family history for cancer was negative and he denied smoking.

The physician further reported that the Interactive Radio Epidemiological Program (IREP) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers.  He indicated that the Veteran's external radiation dose was assumed to have been received as a single acute dose in the earliest year of exposure, 1952 and that this assumption would tend to increase the probability of causation as calculated by IREP.  He noted "The program calculated a 99th percentile value for the probability of causation of 15.23% for prostate cancer."  (The Board notes the calculations were significantly higher for the probability of causation for skin cancer, for which the Veteran is now service-connected.)  The physician concluded it is not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in service.

First, with regard to the presumptive provisions of 38 C.F.R. § 3.309(d), prostate cancer is not among the diseases listed for diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309 (d)(2).  However, the Veteran is considered a radiation-exposed veteran as his military service included participation in "radiation-risk activity."

With regard to a direct service connection theory under Combee, after review of the relevant lay and medical evidence of record, the Board determines the preponderance of the evidence is against the Veteran's claim.  Overall, the evidence, including that which exhibited the Veteran's radiation exposure level in Operation Tumbler-Snapper, as well as the May 2017 medical opinion, supports that the Veteran's prostate cancer is not related to his radiation exposure during service.  Thus, the nexus element of the claim is not substantiated to an equipoise standard.

Lastly, the Board finds service connection is not warranted under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation.  The Veteran's contention was that his in-service exposure to radiation led to his prostate cancer, diagnosed after service.  However, the Board finds the provisions under 38 C.F.R. § 3.311 were followed, as the Veteran's in-service radiation dose assessment was obtained and the case was thereafter referred for appropriate review to the Under Secretary for Benefits.  Further, the May 2017 medical opinion supports that the Veteran's prostate cancer is not related to his in-service radiation exposure.

The Board accords great evidentiary value to the May 2017 VA opinion from Dr. M.M.  He acknowledged the Veteran's in-service radiation exposure.  However, he stated that even assuming a single acute dose of radiation in the earliest year of exposure (1952), which increases the probability of causation as calculated by IREP, the probability was only 15.23 percent for prostate cancer.  Thus, it is unlikely, he noted, that the Veteran's exposure to ionizing radiation in service caused his prostate cancer.  Dr. M.M. considered all the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, there are no medical reports of record supporting that the Veteran's prostate cancer is related to his in-service radiation exposure.

The Board acknowledges the Veteran's lengthy period of service and his conceded exposure to radiation during Operation Tumbler-Snapper.  However, the etiology of prostate cancer involves a highly complex medical question.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) addressed medical complexity in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In footnote 4, the Federal Circuit recognized that there is a spectrum of complexity involved in medical questions.  A broken bone would be observable even by a layperson.  However, forms of cancer would not.  Id. at 1377.  The Veteran does not have the requisite expertise to address a complex medical question such as the etiology of prostate cancer.  Based on this, the May 2017 medical opinion from Dr. M.M. is afforded more evidentiary value than the lay statements of the Veteran.

Thus, the only competent evidence of record addressing a potential relationship between the Veteran's radiation exposure and prostate cancer is against the claim.  Moreover, as prostate cancer was not diagnosed until 1998, presumptive service connection is not warranted.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Thus, the preponderance of the evidence is against a finding that the Veteran's current prostate cancer manifested in service or within one year after separation, or is otherwise related to service, to include exposure to ionizing radiation.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Heart Disability

The Veteran asserts that his current heart disorder is related to service, to include ionizing radiation exposure in service.  As noted above, the Veteran had ionizing radiation exposure during service.

The claim came before the Board in January 2017 and it indicated the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed heart disorder.  He was afforded a July 2017 VA examination in which the examiner diagnosed him with coronary artery disease, congestive heart failure, implanted cardiac pacemaker, coronary artery bypass graft and atrial fibrillation.  He also discussed the Veteran's radiation exposure during Operation Tumbler-Snapper.

The examiner concluded, however, that the Veteran's heart disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He opined that the Veteran was 68 or 69 at the time he was diagnosed with coronary artery disease and underwent a coronary artery bypass graft.  He stated the Veteran's father died from a myocardial infarction at the age of 54 and thus, the Veteran's coronary artery disease is likely associated with a positive family history.  He reported radiation induced coronary artery disease is unlikely to occur with the level of exposure the Veteran received.

The Board finds that the July 2017 VA examination report is inadequate with regard to the etiology of the heart disorder.  First, not all diagnosed heart disabilities were addressed.  Second, further discussion of the Veteran's level of exposure to ionizing radiation through Operation Tumbler-Snapper and the relationship, if any, between such exposure and the development of heart disease is needed.

Therefore, on remand, the AOJ is directed to request an addendum medical opinion; another in-person examination is not required unless the examiner deems one necessary.

Intertwined Issue - Lung Disability

The claim for entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability is inextricably intertwined with the pending issue of entitlement to service connection for a heart disability.  As the heart claim is being remanded, the lung claim must also be remanded.  A decision by the Board on the Veteran's service connection claim for a lung disability would be premature at this time.  As such, adjudication of this claim is deferred until further development is completed with respect to his claim for a heart disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, any pertinent VA and private medical treatment records that have not already been associated with the claims file regarding any of the remanded claims should be obtained on remand.  Request the Veteran's assistance in obtaining such records, where appropriate.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. With any necessary assistance from the Veteran, obtain any outstanding private medical treatment records.

3. Thereafter, obtain an addendum opinion to determine the etiology of the heart disability.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the provider.  No additional examination is necessary, unless the examiner determines otherwise.

For each heart disability diagnosed in the January 2017 VA examination report, including coronary artery disease, congestive heart failure and atrial fibrillation, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that such disability was caused by, or is otherwise related to, his service, to include his exposure to ionizing radiation.

The examiner must take as conclusive fact that the Veteran was exposed to ionizing radiation as a result of his participation in Operation TUMBLER SNAPPER, conducted at the Nevada Test Site in 1952.  The examiner must adequately address the Veteran's level of radiation exposure in service and any relationship of such exposure to the current heart disorder.

In the event that the Veteran's heart disability is found to be causally related to service, the examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung disability is (1) caused by, or (2) aggravated by, his heart disability.  Please address both inquiries separately.

If not, he or she should opine whether it is at least as likely as not (a 50 percent or greater probability) that the lung disability had its onset in, or is otherwise related to, service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the lung disability (i.e., a baseline) before the onset of the aggravation.

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


